Exhibit 10.56

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made as of December 1, 2014, by and between
Mayco (Alabama), LLC, an Alabama limited liability company (“Purchaser”), and
Metalico Alabama Realty, Inc., an Alabama corporation (“Seller”). Certain
capitalized terms used herein are defined in Article I.

W I T N E S S E T H:

A. Affiliates of Seller and Purchaser, respectively, are, contemporaneously with
the execution of this Agreement, entering into certain agreements governing the
purchases and sales of certain assets of Seller’s Affiliates to Purchaser’s
Affiliates (collectively the “Affiliate Transactions”).

B. Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, the Real Property owned by Seller, on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for their mutual reliance,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

“Acquisition Agreements” shall mean the (i) the Mayco Agreement, (ii) the Asset
Purchase Agreement dated of even date herewith by and between Santa Rosa Lead
Products, Inc. and Santa Rosa Lead Products, LLC, (iii) the Asset Purchase
Agreement dated of even date herewith by and between Mayco (Illinois), LLC and
Metalico-Granite City, Inc. and (iv) the Asset Purchase Agreement dated of even
date herewith by and between Mayco (Nevada), LLC and West Coast Shot, Inc..

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person.

“Affiliate Transactions” shall have the meaning set forth in the preamble.

“Agreement” shall mean this Agreement, including the Disclosure Schedule and all
other exhibits and schedules hereto, as it and they may be amended from time to
time.

“Alternative Arrangements” shall have the meaning set forth in Section 9.7(d).

“Applicable Laws” shall mean all laws, statutes, orders, rules, and regulations
of Governmental Authorities, and judgments, decisions or orders entered by any
Governmental Authority applicable to Seller or the Business.

“Assumed Liabilities” shall have the meaning set forth in Section 2.2.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of New York are authorized or required
by law or other action of a Governmental Authority to close.

“Cash Consideration” shall mean the applicable amount determined pursuant to
Section 2.7 of the Mayco Agreement and set forth on Exhibit 2.7 to the Mayco
Agreement, subject to any credit provided pursuant to Section 5.8.

“Closing” shall mean the consummation of the transactions contemplated herein.

“Closing Date” shall have the meaning set forth in Section 2.5(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Confidential Information” shall have the meaning set forth in Section 5.4(a).

“Contamination” or “Contaminated” shall mean the presence of Hazardous Material
in, on or under the soil, groundwater, surface water or other environmental
media to an extent that any Response Action is legally required by any
Governmental Authority under any Environmental Law with respect to such presence
of Hazardous Material.

“Deed” shall have the meaning set forth in Section 2.5(b)(i).

“Designated Contacts” shall have the meaning set forth in Section 5.1(a).

“Disclosing Party” shall have the meaning set forth in Section 5.4(a).

“Disclosure Schedule” shall mean the Disclosure Schedule delivered by Seller to
Purchaser on the date of this Agreement, as amended, modified or supplemented in
accordance with this Agreement.

“Enhanced” shall have the meaning set forth in Section 10.8.

“Environmental Claim” shall mean any written notice, claim, demand, action,
suit, complaint, proceeding or other communication by any Person alleging harm
or potential harm to any Person or to human health or to the environment or any
violation of, or liability or potential liability under or relating to any
Environmental Law.

“Escrow L/C” shall have the meaning set forth in the Mayco Agreement.

“Excluded Liabilities” shall have the meaning set forth in Section 2.3.

“Expenses” shall have the meaning set forth in Section 8.2.

“Facility” shall mean the fabricating facility located on the Real Property.

“Financial Statements” shall mean the “Financial Statements” under and as
defined in the Mayco Agreement.

“GAAP” shall mean U.S. generally accepted accounting principles, as in effect
from time to time.

“Governmental Authority” shall mean any U.S., state, local or foreign
governmental, regulatory or administrative body, agency or authority, any court
or judicial authority or arbitration tribunal, whether national, Federal, state
or local or otherwise, or any Person lawfully empowered by any of the foregoing
to enforce or seek compliance with any applicable law, statute, regulation,
order or decree.

“Hazardous Material” shall mean any Hazardous Waste, Hazardous Substance or
Toxic Substance as such terms may be defined, listed or regulated in any
Environmental Law, including petroleum, any petroleum-based product, any
radioactive substance and any hazardous air pollutant, or any material posing a
threat or potential threat to human health or the environment.

“Indemnification Period” shall have the meaning set forth in Section 9.1.

“Indemnitee” shall have the meaning set forth in Section 9.5.

“Indemnitor” shall have the meaning set forth in Section 9.5.

“Lender” shall have the meaning set forth in Section 10.8.

“Liabilities” shall have the meaning set forth in Section 3.12.

“Lien” shall mean all liens, encumbrances, mortgages, charges, claims,
restrictions, pledges, security interests, title defects, easements, rights of
way, covenants and encroachments.

“Loss” or “Losses” shall mean any and all actually incurred out-of-pocket
losses, liabilities, deficiencies, fines, costs, provable damages, penalties and
reasonable and documented expenses (including incurred out-of-pocket reasonable
and documented attorneys’ fees and expenses and litigation, settlement and
judgment and interest costs), and any reasonable and documented legal or other
expenses reasonably incurred in connection with investigating or defending any
claims or actions but not including special, speculative, punitive, indirect,
incidental, or consequential damages or damages relating to business
interruption or lost profits (even if advised of the possibility thereof), and,
in particular, no “multiple of profits” or “multiple of cash flow” or similar
valuation methodology shall be used in the calculating the amount of any Losses,
unless such items were asserted by unaffiliated third persons. All Losses shall
be net of any other recoveries realized or to be realized by an Indemnitee and
its Affiliates, including pursuant to Alternative Arrangements and any Tax
Advantages.

“Material Adverse Effect” shall mean a change, event or occurrence that is
reasonably likely to have a material adverse effect on the financial condition
or results of operations of the Real Property, taken as a whole; provided,
however, that in determining whether there has been a Material Adverse Effect or
whether a Material Adverse Effect could or would reasonably likely occur, any
change, event or occurrence principally attributable to, arising out of, or
resulting from any of the following shall be disregarded: (i) general economic,
business, industry or credit, financial or capital market conditions (whether in
the United States or internationally), including conditions affecting generally
the industries served by the Business; (ii) the taking of any action required or
permitted by this Agreement or the Related Agreements; (iii) the negotiation,
entry into and announcement of this Agreement or the Related Agreements or
pendency of the transactions contemplated hereby, including any suit, action or
proceeding relating to the transactions contemplated hereby, (iv) the breach of
this Agreement by Purchaser, (v) the taking of any action with the approval of
Purchaser, (vi) pandemics, earthquakes, tornados, hurricanes, floods and acts of
God, (vii) acts of war (whether declared or not declared), sabotage, terrorism,
military actions or the escalation thereof; (viii) any changes or prospective
changes in applicable laws, regulations or accounting rules, including GAAP or
interpretations thereof, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes in general
legal, regulatory or political conditions; (ix) any existing event, occurrence
or circumstance with respect to which Purchaser has knowledge as of the date
hereof (including any matter set forth in the Disclosure Schedule) and (x) any
adverse change in or effect on the Business that is cured before the earlier of
the Closing Date and termination of this Agreement as set forth in Article VIII,
provided that in the case of any of the events set forth in clauses
(viii) consisting of actual (rather than prospective) changes, such changes do
not have a disproportionately adverse impact on the Business.

“Mayco Agreement” shall mean the Asset Purchase Agreement dated of even date
herewith by and between Mayco Industries, Inc. and Mayco Manufacturing, LLC as
it may be amended, modified or supplemented from time to time.

“Non-Tax Prorations” shall mean closing adjustments to the Purchase Price for
utilities, rents, and other pro-ratable items which shall be estimated at
Closing and as per the Closing Date and reprorated upon the determination of
actual amounts as herein provided.

“Permitted Liens” shall mean, as of the Closing Date, all (a) Liens for Taxes,
assessments and governmental charges or levies not yet delinquent or for which
adequate reserves are maintained on the Financial Statements and set forth as a
current liability in the Financial Statements; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s liens and other
similar liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings and set forth as a current
liability in the Financial Statements; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations and set forth as a current liability in the
Financial Statements; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business consistent with past practice and set forth as a current liability in
the Financial Statements; (e) all matters of record, including survey
exceptions, reciprocal easement agreements and other encumbrances on title to
real property disclosed to Purchaser and which will not individually or in the
aggregate materially adversely impact the Real Property; (f) all applicable
zoning, entitlement, conservation restrictions and other land use and
environmental regulations disclosed to Purchaser and which will not individually
or in the aggregate materially adversely impact the Real Property; (g) all
exceptions, restrictions, easements, charges, rights-of-way and other Liens set
forth in any permits, any deed restrictions, groundwater or land use limitations
or other institutional controls utilized in connection with any required
environmental remedial actions, or other state, local or municipal franchise
applicable to Seller or the Real Property disclosed to Purchaser and which will
not individually or in the aggregate materially adversely impact the Real
Property; and (h) Liens referred to in the Disclosure Schedule.

“Person” shall mean an individual, corporation, partnership, joint venture,
trust, association, estate, joint stock company, limited liability company,
Governmental Authority or any other organization of any kind.

“PNC” shall have the meaning set forth in Section 10.8.

“Purchase Price” shall be determined by Seller and Purchaser as part of the
allocation of the aggregate purchase price under this Agreement and the other
Acquisition Agreements pursuant to Sections 2.6 and 2.7 of the Mayco Agreement.

“Purchaser” shall have the meaning set forth in the preamble.

“Real Property” shall mean the real property located at 18 West Oxmoor Road,
Birmingham, Alabama 35219, as more fully described on Schedule 3.9 to the
Disclosure Schedule (together with all buildings, fixtures, structures and
improvements situated thereon and all easements, rights-of-way and other rights
and privileges each appurtenant thereto).

“Receiving Party” shall have the meaning set forth in Section 5.4(a).

“Related Agreements” shall mean the Deed and the Escrow L/C.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the
environment (including, without limitation, ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property,
including the movement of any Hazardous Material through or in the air, soil,
surface water, groundwater or property.

“Response Action” shall mean any action taken to investigate, abate, treat,
remediate, clean up, remove or mitigate any violation of Environmental Law, any
Contamination of any property owned, leased or used by the Business or any
release or threatened release of Hazardous Materials. Without limitation,
Response Action shall include any action that would be a response as defined by
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended at the date of Closing, 42 U.S.C. §9601 (25).

“Seller” shall have the meaning set forth in the preamble.

“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing”) shall
mean any net income, capital gains, gross income, gross receipts, sales, use,
transfer, ad valorem, franchise, profits, license, capital, withholding,
payroll, estimated, employment, excise, goods and services, severance, stamp,
occupation, premium, property, social security, environmental (including Code
section 59A), alternative or add-on, value added, registration, windfall profits
or other taxes, duties, charges, fees, levies or other assessments imposed by
any Governmental Authority, or any interest, penalties, or additions to tax
incurred under Applicable Laws with respect to taxes.

“Tax Prorations” shall mean prorations between Seller and Purchaser for real
property and personal property taxes pursuant to the procedures set forth in
Section 5.7.

“Tax Returns” shall mean any report, return (including any information return),
declaration or other filing required or permitted to be supplied to any Taxing
authority or jurisdiction with respect to Taxes, including any amendments or
attachments to such reports, returns, declarations or other filings.

“Termination Date” shall have the meaning set forth in Section 8.1(b).

“Title Commitment” shall mean a commitment by the Title Company for the issuance
of the Title Policy.

“Title Company” shall mean a title insurance company selected by Purchaser and
reasonably acceptable to Seller.

“Title Policy” shall mean a title insurance policy naming Purchaser as the
insured, on an ALTA policy, insuring that the legal, fee simple, marketable
title to the Real Property shall be vested in Purchaser upon the execution and
recordation of the Deed subject only to the Permitted Liens and those title
exceptions that are acceptable to Purchaser in its reasonable discretion,
including such endorsements as Purchaser or its lender may reasonably require.

ARTICLE II

PURCHASE AND SALE; CLOSING

2.1 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements made herein, Seller shall sell, assign, convey, transfer and deliver
the Real Property to Purchaser at the Closing on the Closing Date, and Purchaser
shall purchase the Real Property from Seller at the Closing on the Closing Date.

2.2 Assumed Liabilities. Upon the terms and conditions contained in this
Agreement, Purchaser shall, without any further responsibility or liability of,
or recourse to, Seller or Seller’s directors, shareholders, officers, employees,
agents, consultants, representatives, Affiliates, successors or assigns,
absolutely and irrevocably assume and be solely liable and responsible for
paying and satisfying, solely and only the following liabilities and obligations
upon, from and after the Closing Date, all items not specifically set forth
below being excluded (the “Assumed Liabilities”): liabilities arising in
connection with or from the use of the Real Property by Purchaser, its
Affiliates, sublicensees or their respective successors or assigns, including
claims by employees of any of the foregoing, or other persons, arising from or
relating to the use of the Real Property, including claims resulting from
injuries alleged to occur as a result of the condition of the Real Property
solely with respect to periods from and after the Closing Date.

2.3 Excluded Liabilities.

(a) Except for the Assumed Liabilities expressly set forth above, Purchaser
shall not assume or become responsible for any of Seller’s or any Affiliate’s
duties, obligations or liabilities other than those expressly set forth in
Section 2.2 (the “Excluded Liabilities”) and Seller shall remain fully and
solely responsible for all of its liabilities including without limitation, all
Excluded Liabilities except as expressly provided elsewhere in this Agreement.

(b) Notwithstanding anything contained in this Agreement to the contrary,
Excluded Liabilities includes all claims, requests, and liabilities arising from
or related to any judgments, orders, decrees, claims, actions, suits or
proceedings relating to the Real Property arising out of events, including
without limitation any environmental matters occurring, or with respect to the
manner in which the Real Property was operated by Seller, prior to the Closing
Date.

2.4 Payment of Purchase Price. At the Closing, as consideration for the Real
Property, Purchaser shall pay to Seller the Cash Consideration by wire transfer
of immediately available U.S. funds in accordance with wire instructions
provided by Seller to Purchaser not later than two (2) Business Days prior to
Closing. After determination of the final Purchase Price pursuant to
Sections 2.6 and 2.7 of the Mayco Agreement, (i) Purchaser shall pay to Seller
any shortfall if the Purchase Price is greater than the Cash Consideration paid
at Closing and (ii) Seller shall pay to Purchaser any excess if the Purchase
Price is less than the Cash Consideration paid at Closing.

2.5 Closing.

(a) The Closing shall take place on the date that is one (1) Business Day after
the satisfaction or waiver of the conditions precedent set forth in Articles VI
and VII or on such other date, and at such time and place, as may be agreed by
Purchaser and Seller; provided, however, that the date of the Closing shall be
automatically extended from time to time for so long as any of the conditions
set forth in Articles VI and VII shall not be satisfied or waived, subject,
however, to the provisions of Section 8.1. The date on which the Closing occurs
in accordance with the preceding sentence is referred to in this Agreement as
the “Closing Date.” The Closing shall be effective as of the close of business
on the day before the Closing Date. The Closing shall be through a customary
Deed and Money Escrow through the Title Company, and the parties shall provide
such undertakings and indemnities as may be necessary to accomplish the Closing
in such manner.

(b) At the Closing, Seller shall deliver to the Title Company, for disposition
as the Title Company determines appropriate, the following documents, duly
executed by Seller where appropriate:

(i) Such agreements, instruments, documents and certificates as the Title
Company may reasonably require from Seller in order to effect the conveyance of
the Real Property from Seller to Purchaser and for the Title Company to issue
the Title Policy;

(ii) a general warranty deed conveying good and marketable title to the Real
Property to Purchaser, subject only to the Permitted Liens (the “Deed”);

(iii) a certificate of good standing of Seller from the Secretary of State of
the State of Alabama;

(iv) a certificate of the Secretary or an Assistant Secretary of Seller
certifying as to: (i) the certificate of incorporation of Seller, as certified
by the Secretary of State of the State of Alabama not earlier than thirty
(30) days prior to the Closing Date; (ii) the bylaws, as amended, of Seller;
(iii) the incumbency and signatures of the executing officers of Seller; and
(iv) resolutions duly adopted by the Board of Directors of Seller approving the
transactions contemplated by this Agreement;

(v) a certificate of Seller, dated as of the Closing Date, as to the
satisfaction of the conditions set forth in Sections 6.1 and 6.2;

(vi) a FIRPTA non-Foreign Status Certification as to the Real Property;

(vii) all releases necessary to terminate and discharge any Liens on the Real
Property; and

(viii) such other instruments and documents as reasonably requested by Purchaser
in order to consummate the transactions contemplated under this Agreement.

(c) At the Closing, Purchaser shall deliver to the Title Company, for
disposition as the Title Company determines appropriate, the following
documents, duly executed by Purchaser where appropriate:

(i) Such agreements, instruments, documents and certificates as the Title
Company may reasonably require from Purchaser in order to effect the conveyance
of the Real Property from Seller to Purchaser and for the Title Company to issue
the Title Policy;

(ii) the Cash Consideration payable to Seller pursuant to Section 2.2;

(iii) a certificate of good standing of Purchaser from the Secretary of State of
the State of Alabama;

(iv) certificate of the Secretary or an Assistant Secretary of Purchaser
certifying as to: (i) the articles of organization of Purchaser, as certified by
the Secretary of State of the State of Alabama not earlier than thirty (30) days
prior to the Closing Date; (ii) the Operating Agreement, as amended, of
Purchaser; (iii) the incumbency and signatures of the executing officers of
Purchaser; and (iv) resolutions duly adopted by the sole member of Purchaser
approving the transactions contemplated by this Agreement;

(v) a certificate of Purchaser, dated as of the Closing Date, as to the
satisfaction of the conditions set forth in Sections 7.1 and 7.2; and

(vi) such other instruments and documents as reasonably requested by Seller in
order to consummate the transactions contemplated under this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser that, except as set forth in the
Disclosure Schedule:

3.1 Due Organization. Seller is duly organized, validly existing and in good
standing under the laws of the State of Alabama.

3.2 Due Authorization. Seller has full power and authority to enter into this
Agreement and the Related Agreements and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Seller of this Agreement have been duly and validly approved and no other
corporate actions or proceedings on the part of Seller are necessary to
authorize this Agreement and the transactions contemplated hereby. Seller has
duly and validly executed and delivered this Agreement, and at the Closing will
duly and validly execute and deliver the Related Agreements. This Agreement
constitutes, and the Related Agreements upon execution and delivery will
constitute, the legal, valid and binding obligation of Seller, enforceable, in
each case, in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally and by equitable principles.

3.3 Consents and Approvals; Governmental Authority Relative to This Agreement.
Except as set forth in Schedule 3.3 of the Disclosure Schedule, the execution,
delivery and performance by Seller of this Agreement will not (i) conflict with
or result in a breach of any provision of the certificate of incorporation or
by-laws of Seller, (ii) violate any order, writ, injunction, decree, statute,
treaty, rule or regulation applicable to Seller or any of its assets, other
than, in the case of clause (ii) above, as would not reasonably be expected to
result in a Material Adverse Effect.

3.4 Compliance with Laws. Seller has operated the Real Property in compliance in
all material respects with all Applicable Laws. Seller has not been charged with
or given notice of, and to the best of Seller’s knowledge, Seller is not under
investigation with respect to, in violation of, or under any obligation to take
remedial action under, any Applicable Law. Notwithstanding the foregoing, no
provision of this Section 3.4 shall be deemed a representation or warranty by
Seller as to compliance with any Environmental Laws.

3.5 Title; Sufficiency. Seller has good and marketable title to the Real
Property free and clear of all Liens, other than Permitted Liens. The Real
Property constitutes the only assets of Seller. All of the Real Property is
structurally sound and in good working condition, ordinary wear and tear
excepted.

3.6 Permits and Licenses. Schedule 3.6 of the Disclosure Schedule lists all
governmental or other permits, licenses and other authorizations which are
issued to, held or used by Seller, or for which Seller has applied, in
connection with the ownership of the Real Property (the “Permits and Licenses”).
To the best of Seller’s knowledge, Seller has all Permits and Licenses necessary
to own the Real Property in material compliance with all Applicable Laws as of
the date of this Agreement.

3.7 Taxes. Except as set forth in Schedule 3.7 of the Disclosure Schedule, all
Taxes with respect to the Real Property which are due and payable prior to the
Closing Date have been or will be duly and properly computed, reported, fully
paid and discharged, other than those Taxes which are the subject of a bona fide
dispute with the taxing authority and disclosed on Schedule 3.7 of the
Disclosure Schedule. There are no unpaid Taxes with respect to any period ending
on or before the Closing Date which are or would become a lien on the Real
Property, except for current Taxes not yet due and payable, or Taxes which are
the subject of a bona fide dispute with the taxing authority.

3.8 Litigation. Schedule 3.8 of the Disclosure Schedule sets forth each instance
in which the Real Property (a) is subject to any judgment, order, decree,
stipulation, injunction, or charge or (b) is or in the past three years has been
a party to any charge, complaint, action, suit, proceeding, hearing, or
investigation of or in any court or quasi-judicial or administrative agency of
any federal, state, local, or foreign jurisdiction, or to the best of Seller’s
knowledge, is threatened to be a party to any such action.

3.9 Real Property.

(a) Schedule 3.9 of the Disclosure Schedule, sets forth the address and legal
description of the Real Property. Seller has delivered to Purchaser copies of
the deeds and other instruments (as recorded) by which Seller acquired the Real
Property, and copies of all title insurance policies, opinions, abstracts and
surveys in the possession of Seller with respect to the real Property. With
respect to the Real Property:

(i) Seller has good and marketable fee simple title, free and clear of all
Liens, except for Permitted Liens and those Liens set forth on the title policy
to be delivered in conjunction with the transfer of Real Property; and

(ii) there are no unrecorded outstanding options, rights of first offer or
rights of first refusal to purchase the Real Property or any portion thereof or
interest therein.

(b) Except as listed on Schedule 3.9 (c) of the Disclosure Schedule, Seller has
not received any notice from a Governmental Authority of any (i) existing,
pending or threatened condemnation proceedings or change of zoning affecting the
Real Property or any part thereof, (ii) violations of building codes and/or
zoning ordinances with respect to the Real Property which have not heretofore
been cured, or (iii) any violations of any other Applicable Laws relating to the
use or the operation of the Real Property as currently operated, which have not
been heretofore cured.

3.10 Environmental Matters. A Phase I Environmental Assessment Report prepared
by TriAD Environmental Consultants, Inc., dated September 26, 2014, for the Real
Property (the “Environmental Report”) has been delivered to Purchaser. Except as
set forth on Schedule 3.10 of the Disclosure Schedule or in the Environmental
Report:

(a) The operations of Seller with respect to the Real Property are in material
compliance with all Environmental Laws. Seller has not received from any Person,
with respect to the Real Property, any: (i) Environmental Claim; or (ii) written
request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date. There are no any underground or above
ground storage tanks, and there is no use, and to the best of Seller’s knowledge
there has been no use, of any asbestos containing materials, Polychlorinated
Biphenyls (PCB’s), or other Hazardous Material, on or at the Real Property.

(b) The Real Property is not listed on, nor, to the best of Seller’s knowledge,
has been proposed for listing on, the National Priorities List (or CERCLIS)
under CERCLA, or any similar state list.

(c) There has been no Response Action and no Release of any Hazardous Material
in contravention of Environmental Law with respect to the Real Property, and
Seller has not received an Environmental Notice that any of the Real Property
(including soils, groundwater, surface water, buildings and other structure
located thereon) has been contaminated with any Hazardous Material which could
reasonably be expected to result in an Environmental Claim against, or a
material violation of Environmental Law or term of any Environmental Permit by,
Seller.

3.11 No Undisclosed Liabilities. Except as listed on Schedule 3.11 of the
Disclosure Schedule, Seller has no claims, liabilities, indebtedness or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether matured or unmatured and whether due or to become due), including
without limitation tax liabilities due or to become due (each, a “Liability” and
collectively, the “Liabilities”), including but not limited to all Liabilities
for breach of any contract or any liabilities in connection with Seller’s
obligations under any guaranty, warranty, right of return and indemnity
provisions in any contract. Schedule 3.11 of the Disclosure Schedule lists all
parties to which Seller owes any payment or other amount including the name and
address of such party and the amount owed.

3.12 Brokers and Finders. Other than as set forth on Schedule 3.12 of the
Disclosure Schedule, no agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which Purchaser or any of its Affiliates
could become liable in connection with the transactions contemplated by this
Agreement as a result of any action taken by or on behalf of Seller or any of
its Affiliates.

3.13 Full Disclosure. To the best of Seller’s knowledge, no representation or
warranty of Seller contained in this Agreement or in the Disclosure Schedule
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements made, in
the context in which made, not materially false or misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller that:

4.1 Due Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Alabama
with all requisite power and authority to own and operate its assets and
properties as they are now being owned and operated.

4.2 Due Authorization. Purchaser has full power and authority to enter into this
Agreement and the Related Agreements and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Purchaser of this Agreement have been duly authorized by all necessary limited
liability company action of Purchaser. Purchaser has duly and validly executed
and delivered this Agreement, and at the Closing, will duly and validly execute
and deliver the Related Agreements. This Agreement constitutes, and the Related
Agreements, upon execution and delivery, will constitute the legal, valid and
binding obligation of Purchaser, enforceable, in each case, in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws in
effect which affect the enforcement of creditors’ rights generally and by
equitable principles.

4.3 Consents and Approvals; No Violations. The execution, delivery and
performance by Purchaser of this Agreement and the Related Agreements will not
(i) violate any law, regulation or order of any Governmental Authority
applicable to Purchaser; (ii) require any filing or registration by Purchaser
with, or consent or approval with respect to Purchaser of, any Governmental
Authority; (iii) violate or conflict with or result in a breach or default under
any contract to which Purchaser is a party or by which Purchaser or any of its
assets or properties are bound; or (iv) violate or conflict with the articles of
organization or operating agreement of Purchaser, except where any such filing,
registration, consent or approval, if not made or obtained, or any such
violation, conflict, breach or default, would not have a material adverse effect
on Purchaser or its ability to perform its obligations under this Agreement or
the Related Agreements.

4.4 Purchaser’s Examination. Purchaser and its representatives have been
afforded the opportunity to meet with, ask questions of and receive answers from
the management of Seller in connection with the determination by Purchaser to
enter into this Agreement and the Related Agreements and consummate the
transactions contemplated hereby and thereby, and all such questions have been
answered to the full satisfaction of Purchaser.

4.5 Limitation on Warranties. Purchaser acknowledges and agrees that neither
Seller, nor any other Person acting on behalf of Seller or any of its Affiliates
or representatives, has made any representation or warranty, express or implied,
as to the accuracy or completeness of any information regarding Seller, the Real
Property, except as expressly set forth in this Agreement or as and to the
extent required by this Agreement to be set forth in the Disclosure Schedule.

4.6 Brokers and Finders. No agent, broker, investment banker, financial advisor
or other firm or person is entitled to any brokerage, finder’s, financial
advisor’s or other similar fee or commission for which or any of its Affiliates
could become liable in connection with the transactions contemplated by this
Agreement as a result of any action taken by or on behalf of Purchaser or any of
its Affiliates.

ARTICLE V

COVENANTS

5.1 Access to Information and Real Property.

(a) From the date of this Agreement to the earlier of the Closing Date or the
date this Agreement is terminated, subject to Section 5.4 herein-below, Seller
shall give Purchaser and Purchaser’s representatives, upon reasonable notice,
reasonable access during normal business hours to the Real Property, and shall
make the officers of Seller available to Purchaser and its representatives as
Purchaser and its representatives shall from time to time reasonably request, in
each case to the extent that such access and disclosure would not obligate
Seller to take any actions that would unreasonably disrupt the normal course of
its businesses or violate the terms of any contract to which Seller is bound or
any Applicable Law; provided, that all requests for access shall be directed to
either Michael J. Drury or Arnold S. Graber in writing (the “Designated
Contacts”); provided, further, that nothing herein shall require Seller to
provide access or to disclose any information to Purchaser if such access or
disclosure (i) would cause significant competitive harm to Seller if the
transactions contemplated by this Agreement are not consummated or (ii) would be
in violation of Applicable Laws or the provisions of any agreement to which
Seller is a party. Notwithstanding the forgoing, other than the Designated
Contacts, Purchaser is not authorized to and shall not (and shall cause its
employees, agents, representatives and Affiliates to not) contact any officer,
director, employee, franchisee, customer, supplier, distributor, lender or other
material business relation of Seller prior to the Closing without the prior
written consent of a Designated Contact (it being agreed that if the Designated
Contact elects to give any such consent, the consent may be conditioned upon,
among other things, Seller being able to participate in any such contacts and
any discussions or dialogue resulting therefrom).

(b) Purchaser and its representatives shall treat and hold strictly confidential
any Confidential Information of Seller in accordance with Section 5.4.

5.2 Preservation of Business. From the date of this Agreement until the Closing
Date, other than as specifically contemplated by this Agreement or with the
prior consent of Purchaser (such consent not to be unreasonably withheld or
delayed), Seller shall not, or nor shall it authorize or permit any owner,
directors, officers, representatives or agents to, directly or indirectly,
encourage, solicit, initiate, facilitate or continue inquiries, discussions or
negotiations with, or provide any information to, any corporation, partnership,
person or other entity or group (other than Purchaser or its Affiliates)
concerning any sale of the Real Property to any person other than Purchaser.

5.3 Efforts. Subject to the terms and conditions hereof, each party hereto shall
use its commercially reasonable efforts to consummate the transactions
contemplated hereby as promptly as practicable. The “commercially reasonable
efforts” of Seller shall not require Seller, its Affiliates or representatives
to expend any money to remedy any breach of any representation or warranty
hereunder, to obtain any consent required for consummation of the transactions
contemplated hereby or to provide financing to Purchaser for consummation of the
transactions contemplated hereby; provided that if Seller, its Affiliates or
representatives elect to remedy such breach, Seller shall not be deemed to be in
breach of such representation or warranty, or in violation of any covenant
pursuant to Section 5.2, for purposes of determining Purchaser’s obligations to
consummate the transactions contemplated hereby pursuant to Section 6.1.

5.4 Confidentiality.

(a) General. Pursuant to the terms of this Agreement, Purchaser, on the one
hand, and Seller, on the other hand, (in such capacity, the “Disclosing Party”)
have disclosed and will be disclosing to the other party, and to its Affiliates
and to their respective officers, directors, employees, agents and/or
representatives (in such capacity, the “Receiving Party”) certain secret,
confidential or proprietary data, trade secrets, know-how, intellectual property
and related information, including, without limitation, operating methods and
procedures, marketing, manufacturing, distribution and sales methods and
systems, sales figures, pricing policies and price lists and other business
information (“Confidential Information”). The Receiving Party shall make no use
of any Confidential Information of the Disclosing Party except in the exercise
of its rights and the performance of its obligations set forth in this Agreement
or the Related Agreements. The Receiving Party (i) shall keep and hold as
confidential, and shall cause its officers, directors, employees, agents and
representatives to keep and hold as confidential, all Confidential Information
of the Disclosing Party, and (ii) shall not disclose, and shall cause its
officers, directors, employees, agents and representatives not to disclose, any
Confidential Information of the Disclosing Party. Confidential Information
disclosed by the Disclosing Party shall remain the sole and absolute property of
the Disclosing Party, subject to the rights granted in this Agreement or the
Related Agreements.

(b) Exceptions. The restrictions set forth in Section 5.4(a) above on the use
and disclosure of Confidential Information shall not apply to any information
which (i) is already known to the Receiving Party at the time of disclosure by
the Disclosing Party, as demonstrated by competent proof (other than as a result
of prior disclosure under any agreement between the parties with respect to
confidentiality), (ii) is or becomes generally available to the public other
than through any act or omission of the Receiving Party in breach of this
Agreement or the Related Agreements or (iii) is acquired by the Receiving Party
from a third party who is not, directly or indirectly, under an obligation of
confidentiality to the Disclosing Party with respect to same. In addition,
nothing in this Section 5.4 shall be interpreted to limit the ability of either
party to use or disclose its own Confidential Information in any manner to or
any other Person.

(c) Permitted Disclosures. It shall not be a breach of Section 5.4(a) if a
Receiving Party discloses Confidential Information of a Disclosing Party
(i) pursuant to a binding requirement of Applicable Law or a Governmental
Authority, or (ii) in a judicial, or administrative or arbitration proceeding to
enforce such party’s rights under this Agreement, (iii) to its employees,
officers, directors, members, shareholders, OEMs, professionals and consultants
who have a need to know in furtherance of the transaction contemplated herein.
In such event, the Receiving Party shall (A) provide the Disclosing Party with
as much advance written notice as possible of the required disclosure, (B)
reasonably cooperate with the Disclosing Party in any attempt to prevent or
limit the disclosure, and (C) limit disclosure, if any, to the specific purpose
at issue.

(d) Confidential Terms. Each party acknowledges and agrees that the terms and
conditions of this Agreement shall be considered Confidential Information of
each party and shall be treated accordingly. Notwithstanding the foregoing, each
party acknowledges and agrees that the other party may be required to disclose
some or all of the information included in this Agreement in order to comply
with its obligations under securities laws or the rules or regulations of any
securities exchange or market on which the disclosing party’s or its Affiliate’s
stock is traded.

(e) Equitable Remedies. Each party specifically recognizes that any breach by it
of this Section 5.4 may cause irreparable injury to the other party and that
actual damages may be difficult to ascertain, and in any event, may be
inadequate. Accordingly (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), each party agrees that in the event of any such breach,
notwithstanding the provisions of Section 9.4, the other party shall be entitled
to seek, by way of private litigation in the first instance, injunctive relief
and such other legal and equitable remedies as may be available.

5.5 Public Announcements. Purchaser and Seller will consult with each other
before issuing any press release or otherwise making any public statements or
disclosures with respect to the transactions contemplated by this Agreement,
including the terms hereof, and no party shall, without the prior written
consent of the other party, issue any such press release or make any such public
statement, except as may be required by applicable law.

5.6 Taxes. All federal, state, county, non-U.S. transfer, excise, sales, use,
value added, registration, stamp, recording, property and similar Taxes or fees
applicable to, imposed upon, or arising out of any transaction contemplated by
this Agreement shall be split equally and paid by Seller and Purchaser.

5.7 Tax Proration. All real property taxes or similar ad valorem obligations
levied with respect to the Real Property for any taxable period falling entirely
with the period before the Closing Date shall be the responsibility of Seller.
All real property taxes or similar ad valorem obligations levied with respect to
the Real Property for any taxable period that includes the Closing Date and ends
after the Closing Date, whether imposed or assessed before or after the Closing
Date, shall be the responsibility of Purchaser If the exact amount of any real
or personal property taxes is not known on the Closing Date, such taxes shall be
estimated based upon the best available information at the time of Closing (i.e.
the taxable value currently assigned to the real property and the most recent
millage rate). There shall be no re-proration of real or personal property taxes
after Closing. The net amount of such prorations payable by Seller, if any,
shall be paid by Purchaser, but shall result in a reduction of the Purchase
Price in like amount.

5.8 Title and Survey Charges/Escrow Fees. Seller and Purchaser agree to split
equally and pay all title and survey charges and deed and money escrow fees.

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser at Closing under this Agreement are subject to the
satisfaction (or waiver by Purchaser) of the following conditions precedent on
or before the Closing Date:

6.1 Warranties True as of Present Date. Each of the representations and
warranties of Seller contained in Article III (a) that are qualified as to
Material Adverse Effect shall be true and correct as of the Closing Date as if
made anew as of such date (except to the extent such representations and
warranties expressly relate to an earlier date (in which case, as of such
earlier date)), except to the extent of changes or developments contemplated by
the terms of this Agreement or caused by the transactions contemplated hereby,
and (b) that are not so qualified shall be true and correct as of the Closing
Date as if made anew as of such date (except to the extent such representations
and warranties expressly relate to an earlier date (in which case, as of such
earlier date)), except to the extent of changes or developments contemplated by
the terms of this Agreement or caused by the transactions contemplated hereby
and except for failures of the representations and warranties referred to in
this clause (b) to be true and correct as do not and would not reasonably be
expected to have, in the aggregate, a Material Adverse Effect.

6.2 Compliance with Agreements and Covenants. Seller shall have performed and
complied with all of the covenants, obligations and agreements contained in this
Agreement to be performed and complied with by them on or prior to the Closing
Date, including delivery of the documents referred to in Section 2.5(b).

6.3 No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits, and no lawsuit,
proceeding or investigation shall be pending, which would be reasonably expected
to prohibit the consummation of the transactions contemplated hereby.

6.4 Environmental Assessment. Purchaser acknowledges that it has received a
current (dated within the last six months) Phase I environmental assessment
report with respect to the Real Property by an environmental engineering firm
reasonably acceptable to Purchaser and is satisfied with the findings,
recommendations and conclusions set forth in such report.

6.5 Title Policy. The Title Company shall have irrevocably committed to issue
the Title Policy.

6.6 Financing Documents. Purchaser shall have consummated agreements with banks
and lending institutions for all funds borrowed or to be borrowed by Purchaser
in connection with the acquisition of the Real Property.

6.7 Additional Closings. The closing of the transactions contemplated by
Acquisition Agreements shall have occurred simultaneously with the closing of
the transactions contemplated by this Agreement.

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligations of Seller at Closing under Article II of this Agreement are
subject to the satisfaction (or waiver by Seller) of the following conditions
precedent on or before the Closing Date:

7.1 Warranties True as of Present Date. Each of the representations and
warranties of Purchaser contained in Article IV (a) that are qualified as to
“material adverse effect” shall be true and correct as of the Closing Date as if
made anew as of such date (except to the extent such representations and
warranties expressly relate to an earlier date (in which case, as of such
earlier date)), except to the extent of changes or developments contemplated by
the terms of this Agreement or caused by the transactions contemplated hereby,
and (b) that are not so qualified shall be true and correct as of the Closing
Date as if made anew as of such date (except to the extent such representations
and warranties expressly relate to an earlier date (in which case, as of such
earlier date)), except to the extent of changes or developments contemplated by
the terms of this Agreement or caused by the transactions contemplated hereby
and except for failures of the representations and warranties referred to in
this clause (b) to be true and correct as do not and would not reasonably be
expected to have, in the aggregate, a material adverse effect on Purchaser’s
ability to consummate the transactions contemplated hereby.

7.2 Compliance with Agreements and Covenants. Purchaser shall have performed and
complied with all of its covenants, obligations and agreements contained in this
Agreement to be performed and complied with by it on or prior to the Closing
Date, in all material respects, including delivery of the documents referred to
in Section 2.3(c).

7.3 No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits and no lawsuit, proceeding
or investigation shall be pending, which would be reasonably expected to
prohibit the consummation of the transactions contemplated hereby.

7.4 Additional Closings. The closing of the transactions contemplated by the
Acquisition Agreements shall have occurred simultaneously with the closing of
the transactions contemplated by this Agreement.

ARTICLE VIII

TERMINATION

8.1 Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:

(a) With the mutual written consent of Purchaser and Seller;

(b) By Seller if the Closing shall not have occurred on or before December1,
2014 (the “Termination Date”);

(c) By Seller, if Purchaser shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (A) would give rise to the failure
of a condition set forth in Article VII and (B) has not been or is incapable of
being cured by Purchaser within thirty (30) calendar days after its receipt of
written notice thereof from Seller;

(d) By Purchaser, if Seller shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (A) would give rise to the failure
of a condition set forth in Article VI and (B) has not been or is incapable of
being cured by Seller within thirty (30) calendar days after its receipt of
written notice thereof from Purchaser;

(e) By Seller if (i) all of the conditions set forth in Article VI have been
satisfied (other than those conditions that by their terms are to be satisfied
at the Closing) and (ii) (A) Purchaser shall not have sufficient funds available
to consummate the Closing or (B) Purchaser otherwise breaches its obligations
under Article II hereof; or

(f) By either of Purchaser or Seller if any Governmental Authority shall have
issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable.

Notwithstanding anything else contained in this Agreement, (i) this Agreement
shall automatically terminate without any further action by either party if all
or a substantial portion of the Affiliate Transactions are terminated, and
(ii) the right to terminate this Agreement under this Section 8.1 shall not be
available to either party (a) that is in material breach of its obligations
hereunder or (b) whose failure to fulfill its obligations or to comply with its
covenants under this Agreement has been the cause of, or resulted in, the
failure to satisfy any condition to the obligations of either party hereunder.
If this Agreement is terminated pursuant to Section 8.1(c) or (e), Seller and
its Affiliates shall be released from any obligations for payments or
reimbursements of costs and expenses under this Agreement, any Related
Agreements, or any other agreement, instrument or document executed and
delivered by or between Seller and/or any of its Affiliates, on the one hand,
and Purchaser and/or any of its Affiliates, on the other hand.

8.2 Expenses. Whether or not the Closing occurs, all Expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such Expenses. As used in this Agreement, “Expenses”
means the out-of-pocket fees and expenses of the party’s independent advisor,
counsel and accountants, incurred or paid by the party or on its behalf in
connection with this Agreement and the transactions contemplated hereby.

8.3 Effect of Termination. In the event of termination of this Agreement by
either Purchaser, on the one hand, or Seller, on the other hand, as provided in
Section 8.1, this Agreement will forthwith become void and have no further force
or effect, without any Liability (other than as set forth in Section 8.2 or this
Section 8.3) on the part of Purchase, on the one hand, or Seller, on the other
hand; provided, however, that the provisions of Section 8.2, this Section 8.3,
Sections 5.1(b), 5.4, 10.6, 10.7, 10.12 and 10.13 will survive any termination
hereof; provided, further, however, that subject to the terms of this
Section 8.3, nothing in this Section 8.3 shall relieve either party of any
liability for any breach by such party of this Agreement prior to the date of
any such termination.

ARTICLE IX

SURVIVAL AND REMEDY; INDEMNIFICATION

9.1 Survival. All of the terms and conditions of this Agreement, together with
the warranties, representations, agreements and covenants contained herein or in
any instrument or document delivered or to be delivered pursuant to this
Agreement, shall survive the execution of this Agreement and the Closing Date
for a period of one year from the Closing Date, except for the representations
and warranties set forth in Sections 3.1 (Seller’s Due Organization), 3.2
(Seller’s Due Authorization), 3.5 (Title), 3.6 (Taxes), 3.9 (Environmental
Matters), 3.11 (Seller’s Brokers), 4.1 (Purchaser’s Due Organization), 4.2
(Purchaser’s Due Authorization) and 4.6 (Purchaser’s Brokers) which will survive
until the expiration of the applicable statute of limitations; provided,
however, that in the case of representations, warranties, covenants and related
indemnities for which an indemnification claim shall be pending as of the end of
the applicable period referred to above, such indemnities shall survive with
respect to such indemnification claim until the final disposition thereof (as
applicable, the “Indemnification Period”). Thereafter, neither Seller nor
Purchaser shall be under any obligation or liability whatsoever with respect to
any such representation, warranty, covenant or agreement or any certificate in
respect thereto, except for those covenants and agreements which, by their
terms, expressly extend for a longer period than the Indemnification Period. No
party shall have any right to assert any claims against the other party with
respect to any Loss, cause of action or other claim to the extent it is (i)
primarily a possible or potential Loss, cause of action or claim that such party
believes may be asserted rather than a Loss, cause of action or claim that has,
in fact, been filed of record against such party or one of its Affiliates or
paid or incurred by such party or one of its Affiliates or (ii) a Loss, cause of
action or claim with respect to which a party or any of its Affiliates has taken
action (or caused action to be taken) to accelerate the time period in which
such matter is asserted or payable.

9.2 Indemnification by Seller. Subject to the other provisions of this Article
IX, Seller shall, jointly and severally, indemnify Purchaser and its Affiliates,
and each of their respective officers, directors, partners, trustees, employees,
members, representatives and agents, against, and agrees to hold them harmless
from, any and all Losses incurred or suffered by Purchaser or any of the
foregoing Persons (or any combination thereof) arising out of (i) any breach of
or any inaccuracy in any representation or warranty made by Seller pursuant to
Article III of this Agreement or the Related Agreements; (ii) any breach of or
failure by Seller to perform any agreement, covenant or obligation of Seller set
out in this Agreement or the Related Agreements, any agreement, or instrument
contemplated hereby, any document relating hereto or thereto or contained in any
Exhibit to this Agreement; and (iii) any defect in title to the Real Property
which materially adversely affects or impairs Purchaser’s use or ownership of
the Real Property.

9.3 Indemnification by Purchaser. Subject to the other provisions of this
Article IX, Purchaser shall indemnify Seller and its Affiliates, and each of
their respective officers, directors, partners, trustees, employees,
stockholders, representatives and agents, against, and agrees to hold them
harmless from, any and all Losses incurred or suffered by Seller or any of the
foregoing Persons (or any combination thereof) arising out of (i) any breach of
or any inaccuracy in any representation or warranty made by Purchaser pursuant
to Article IV of this Agreement or the Related Agreements; (ii) any breach of or
failure by Purchaser to perform any agreement, covenant or obligation of
Purchaser set out in this Agreement or the Related Agreements, any agreement, or
instrument contemplated hereby, any document relating hereto or thereto or
contained in any Exhibit to this Agreement; and (iii) any acts or omissions by
Purchaser and any obligations and liabilities in respect of Purchaser from and
after the Closing Date.

9.4 Indemnification Exclusive Remedy. Notwithstanding anything to the contrary
in this Agreement, except in the case of (i) actual fraud by Seller and
(ii) title to the Real Property, the sole recourse and exclusive remedy of
Purchaser for the breach of any representations, warranties, covenants and
agreements contained in this Agreement or the Related Agreements, any agreement,
or instrument contemplated hereby, any document relating hereto or thereto
contained in any Schedules or Exhibits to this Agreement, or otherwise arising
from the transactions contemplated hereby or the use of the Real Property prior
to the Closing, shall be to assert a claim for indemnification under the
indemnification provisions of Section 9.2.

9.5 Third-Party Claims. Except as otherwise provided in this Agreement, the
following procedures shall be applicable with respect to indemnification
pursuant to this Article IX relating to or arising out of claims, actions by
Governmental Authorities or other third parties. Promptly after receipt by the
party seeking indemnification hereunder (hereinafter the “Indemnitee”) of notice
of the commencement of any (a) Tax audit or proceeding for the assessment of any
Tax by any Taxing Authority or any other proceeding likely to result in the
imposition of a liability or obligation for Taxes or (b) any action or the
assertion of any claim, liability or obligation by a Governmental Authority or a
third party (whether by legal process or otherwise), against which claim,
liability or obligation a party under this Article IX (hereinafter the
“Indemnitor”) that is, or may be, required under this Agreement to indemnify
such Indemnitee, the Indemnitee will, if a claim thereon is to be, or may be,
made against the Indemnitor pursuant to this Article IX, promptly notify the
Indemnitor in writing of the commencement or assertion thereof, including the
amount and specific factual and legal basis for such claim, and give the
Indemnitor a copy of such claim, process and all legal pleadings and other
written evidence thereof. The Indemnitor shall have, in all instances, the right
to participate in the defense of such action with counsel of reputable standing.
The Indemnitor shall have the right to assume the defense of such action unless
such action (a) may result in orders or mandatory injunctions materially
impacting the Indemnitee’s on-going operation of the business or (b) may result
in liabilities which, taken with other then-existing claims under this
Article IX, would not be fully indemnified hereunder. The Indemnitor shall have
twenty (20) days, after receipt of notice of such claim, process, legal
proceeding and other written notice, to assume the defense thereof. If the
Indemnitor does assume such defense, it will, within such twenty (20) days, so
notify the Indemnitee. If the Indemnitor does not assume such defense and so
notifies the Indemnitee, or if the Indemnitor is barred from assuming such
defense pursuant to this Section 9.5, then the Indemnitee shall have the right
to assume such defense, subject to the participation of the Indemnitor, as
provided in this Section 9.5, and the Indemnitee’s fees and expenses (including
reasonable fees and expenses of counsel) in connection with such defense will be
borne by the Indemnitor. In any case, the Indemnitor and Indemnitee shall
cooperate and assist each other in such defense, and shall make available to the
other all records, documents, employees and information (written or otherwise)
relevant to such defense. Prior to paying any claim against which an Indemnitor
is, or may be, obligated under this Agreement to indemnify an Indemnitee, the
Indemnitee must first supply the Indemnitor with a copy of a final court
judgment or decree, or evidence of assessment of Taxes or a similar final action
by a Taxing authority, holding the Indemnitee liable on such claim or failing
such judgment or decree, must first receive the written approval of the terms
and conditions of such settlement from the Indemnitor which consent shall not be
unreasonably withheld. The Indemnitor’s consent shall not be required for
settlements (a) which consist principally of equitable remedies in respect of
the Indemnitee or its business, or (b) that result in payments by the Indemnitee
which, taken with other then existing claims under this Article IX, would not be
subject to indemnification hereunder. An Indemnitor or Indemnitee shall have the
authority to settle or compromise any claim for which it has assumed or
conducted the defense pursuant to this Section 9.5; provided, that an Indemnitor
shall not settle or compromise any such claim if such settlement or compromise
would result in an order, injunction or other equitable remedy in respect of the
Indemnitee, or would otherwise have a direct effect upon Indemnitee’s continuing
operations, or would result in liabilities which, taken together with other
existing claims under this Article IX, would not be fully indemnified hereunder;
in each case, without the prior written consent of the Indemnitee, which consent
will not be unreasonably withheld. Notwithstanding the foregoing or anything
else to the contrary in this Article IX or elsewhere in this Agreement, Seller
shall have the right, in Seller’s sole and absolute discretion, to settle and
compromise (on whatever terms Seller may elect) any claim or action to which
this Article IX applies, so long as such settlement or compromise includes a
release in favor of Purchaser with respect to such liability from the third
party asserting the claim and/or action. An Indemnitee shall have the right to
employ its own counsel in any case, but the fees and expenses of such counsel
shall be at the expense of the Indemnitee, unless (x) the employment of such
counsel shall have been authorized in writing by the Indemnitor in connection
with the defense of such action or claim, (y) the Indemnitor shall not have
assumed the defense, or shall be barred from assuming the defense, of such
action or claim pursuant to this Section 9.5, or (z) such Indemnitee shall have
reasonably concluded that there may be defenses available to it which are
contrary to, or inconsistent with, those available to the Indemnitor, in any of
which events such reasonable fees and expenses of counsel for the Indemnitee
shall be borne by the Indemnitor, in accordance with the following paragraph.

9.6 Procedure for Other Claims. In the event that any Indemnitee believes that
it is entitled to claim indemnification from an Indemnitor under this Article IX
and such claim is not subject to Section 9.5, the Indemnitee shall notify the
Indemnitor of such claim, the amount or estimated amount thereof and the
specific factual and legal basis for such claim (which will be described in
reasonable detail). The Indemnitor and Indemnitee will proceed, in good faith,
to agree on the amount of such indemnification claim. If they are unable to
agree on the amount of such indemnification claim within thirty (30) days after
such notice, then the indemnification claim will be submitted to arbitration
conducted pursuant to the rules and procedures of the American Arbitration
Association. The place of such arbitration shall be New York, New York. The
determination of the amount of any indemnification claim pursuant to this
Section 9.6 will be final, binding and conclusive, and the Indemnitee, upon
final determination of the amount of the indemnification claim, will be paid by
the Indemnitor within ten (10) days of such final determination, the full
amount, in cash, of such indemnification claim, as finally determined, and will
be entitled to apply to any court or authority of competent jurisdiction
described in Section 10.12 to enforce such payment. The court costs and
reasonable and documented fees and expenses, including reasonable and documented
attorney’s fees, incurred by the Indemnitor and Indemnitee in connection with
any such enforcement proceeding shall be borne by the Indemnitor and Indemnitee
in inverse proportion to their relative success in such proceeding.

9.7 Indemnification Limits and Payment.

(a) Notwithstanding anything to the contrary in this Article IX or any other
provision of this Agreement, (i) no party shall be entitled to indemnification
pursuant to Article IX with respect to any breach of any representation or
warranty or other indemnification obligation until such time as its respective
aggregate right to such indemnification, together with all other rights to
indemnification of the purchasers under the Acquisition Agreements in the
aggregate, exceeds One Hundred Thousand Dollars ($100,000.00) (it being agreed
that in the event such threshold is reached and exceeded, the Indemnitor will
only be liable for the amount of any Losses that is in excess of such threshold
amount), and (ii) except in the case of fraud by Purchaser or Seller (in which
event, this limitation will not apply to the party who committed such fraud) and
in the case of Seller, the Excluded Liabilities, the maximum aggregate amount
that Seller and its Affiliates may be required to pay for indemnification
pursuant to this Article IX and comparable provisions of the Acquisition
Agreements, the Related Agreements, and the “Related Agreements” under and as
defined in the Acquisition Agreements in respect of all claims by all
Indemnitees and “Indemnitees” under and as defined in the Acquisition Agreements
for Losses and “Losses” under and as defined in the Acquisition Agreements is an
amount equal to $3,000,000.

(b) Purchaser will not be entitled to indemnification pursuant to this Article
IX with respect to any claim or liability relating to a breach by Seller of a
representation or warranty before the Closing Date if Seller has supplemented
the Disclosure Schedule to provide new information or correct such
misrepresentation.

(c) From and after the Closing, Purchaser shall maintain or cause to be
maintained customary property, casualty, business interruption and other
insurance in respect of the Real Property in accordance with Purchaser’s general
practices and industry standards.

(d) Any amounts payable under Section 9.2 or Section 9.3 shall be treated by
Purchaser and Seller as an adjustment to the Purchase Price, and shall be
calculated after giving effect to (i) any proceeds received or receivable from
insurance policies covering the damage, loss, liability or expense that is the
subject to the claim for indemnity, (ii) any self-insured, retention, deduction
or similar liability retention by Purchaser will, for this purpose, be viewed as
actual insurance for this purpose, except to the extent any such insurance
proceeds must be specifically repaid by Indemnitee through adjustments to past,
present or future premiums or other similar mechanism and net of any costs of
obtaining any such proceeds, and (iii) any proceeds received or receivable from
third parties, through indemnification, counterclaim, reimbursement arrangement,
contract or otherwise in compensation for the subject matter of an
indemnification claim by such Indemnitee (such arrangements referenced in
clauses (i) through (iii) in this Section 9.7(d), collectively, “Alternative
Arrangements”). Subject to Section 9.7(d), the taking of a Tax deduction in
connection with any such damage, loss, liability or expense that is subject to a
claim for indemnification shall be at the discretion of the Indemnitee.
Purchaser shall have no right to assert any claims with respect to any Losses
that would have been covered by an Alternative Arrangement had Purchaser
maintained for its benefit and the benefit of the Real Property the same rights
or coverage under an Alternative Arrangement following the Closing that was in
effect for the Real Property immediately prior to the Closing.

(e) Purchaser shall utilize its commercially reasonable efforts, consistent with
normal practices and policies and good commercial practice, to mitigate any
amounts payable under Section 9.2, including pursuing any and all other rights
and remedies to  collect any proceeds pursuant to Alternative Arrangements
covering the Loss that is the subject to the claim for indemnity. If any such
proceeds, benefits or recoveries are received by Purchaser with respect to any
Losses after Purchaser has received any indemnification payments from Seller,
Purchaser shall promptly, but in any event no later than ten (10) Business Days
after the receipt, realization or recovery of such proceeds, benefits or
recoveries, pay such proceeds, benefits or recoveries to Seller. Upon making a
payment to Purchaser in respect of any Losses, Seller will, to the extent of
such payment, be subrogated to all rights of Purchaser pursuant to Alternative
Arrangements or against any third party in respect of the Losses to which such
payment relates. Purchaser shall execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights. Each party
hereby waives any subrogation rights that its insurer may have with respect to
any indemnifiable Losses.

(f) Once an indemnification claim has been finalized pursuant to the procedures
set forth in Section 9.2 or 9.3, the Indemnitor shall promptly remit to the
Indemnitee the amount of any such claim. If Purchaser is the Indemnitee, to the
extent that the Escrow L/C is still in place, Purchaser shall be entitled to
draw upon the Escrow L/C for the amount of such indemnification claim pursuant
to the terms of the Escrow L/C, provided that the amount available under the
Escrow L/C shall not limit in any way Purchaser’s right to recover in full its
indemnification claim, subject to the other limitations set forth in this
Section 9.7.

ARTICLE X

MISCELLANEOUS

10.1 Amendment. This Agreement may be amended, modified or supplemented only in
a writing signed by Purchaser and Seller.

10.2 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service
or by electronic mail (“email”) with receipt confirmed, (ii) on the date of
transmission if sent by confirmed facsimile, (iii) on the next Business Day if
sent by an overnight delivery service, or (iv) five Business Days after being
deposited in the U.S. mail, certified or registered mail, postage prepaid:

(a) If to Seller, addressed as follows:

Mayco Industries, Inc.
c/o Metalico, Inc.
186 North Ave. East
Cranford, NJ 07016
Attention: Michael J. Drury

with a copy (for informational purposes only) to:

Metalico, Inc.
186 North Ave. East
Cranford, NJ 07016
Attention: General Counsel

If to Purchaser, addressed as follows:

Mayco (Alabama), LLC
1031 East 103rd Street
Chicago, Alabama 60628
Attention:  President

with a copy (for informational purposes only) to:

Imperial Acquisitions, LLC
1031 East 103rd Street
Chicago, Alabama 60628
Attention: Stuart Schwartz

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

10.3 Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

10.4 Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by fax and email).
Such delivery of counterparts shall be conclusive evidence of the intent to be
bound hereby and each such counterpart and copies produced therefrom shall have
the same effect as an original. To the extent applicable, the foregoing
constitutes the election of the parties to invoke any law authorizing electronic
signatures.

10.5 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to Sections of the Disclosure
Schedule are for convenience only and shall not be deemed part of this Agreement
or the Disclosure Schedule or be given any effect in interpreting this Agreement
or the Disclosure Schedule. The use of the masculine, feminine or neuter gender
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Underscored
references to Articles, Sections, Exhibits or Schedules shall refer to those
portions of this Agreement. Time is of the essence of each and every covenant,
agreement and obligation in this Agreement. Neither Purchaser nor Seller shall
be deemed to be in breach of any covenant contained in this Agreement if such
party’s deemed breach is the result of any action or inaction on the part of the
other party.

10.6 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

10.7 Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

10.8 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns; provided that neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned (including by operation of law) by either party without the prior
written consent of the other party, provided further that,  Purchaser may,
without the prior written consent of Seller, assign all or any portion of its
rights under this Agreement to PNC Bank, National Association (“PNC”) and
Enhanced Small Business Investment Company LP (“Enhanced” and together with PNC,
each a “Lender”) as collateral security for any loans made by any Lender to
Purchaser. For all purposes hereof, a transfer, sale or disposition of a
majority of the capital stock or other voting interest of Purchaser or Seller
(whether by contract or otherwise) shall be deemed an assignment hereunder. Any
purported assignment in contravention of this Section 10.8 shall be null and
void.

10.9 Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and no provision of this Agreement shall be deemed to confer upon
third parties, either express or implied, any remedy, claim, liability,
reimbursement, cause of action or other right. Notwithstanding the foregoing,
the Persons referred to in Sections 5.5, 5.6 and Article IX are hereby made
third party beneficiaries of this Agreement, with all of the rights, remedies,
claims, liabilities, reimbursements, causes of action and other rights accorded
such Persons under this Agreement or the Related Agreements.

10.10 Further Assurances. Upon the reasonable request of Purchaser or Seller,
each party will on and after the Closing Date execute and deliver to the other
party such other documents, assignments and other instruments as may be
reasonably required to effectuate completely the transactions contemplated
hereby, and to effect and evidence the provisions of this Agreement or the
Related Agreements and the transactions contemplated hereby or thereby.

10.11 Entire Understanding. The Exhibits, Schedules and Disclosure Schedule
identified in this Agreement are incorporated herein by reference and made a
part hereof. This Agreement and the Related Agreements, together with the
Acquisition Agreements, and the documents referred to herein and therein, set
forth the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understandings among
the parties.

10.12 JURISDICTION OF DISPUTES. SUBJECT TO SECTION 9.6, IN THE EVENT EITHER
PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR OTHER LEGAL
ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND THE RELATED
AGREEMENTS OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, WITH
RESPECT TO ANY OF THE MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE
PARTIES TO THIS AGREEMENT HEREBY (A) AGREE THAT SUBJECT TO SECTION 9.6, ANY
LITIGATION, PROCEEDING OR OTHER LEGAL ACTION SHALL BE INSTITUTED IN A COURT OF
COMPETENT JURISDICTION LOCATED WITHIN THE CITY OF NEW YORK, NEW YORK, WHETHER A
STATE OR FEDERAL COURT; (B) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION,
PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO PERSONAL
JURISDICTION IN ANY SUCH COURT DESCRIBED IN CLAUSE (A) OF THIS SECTION 10.12 AND
TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND STATUTES
GOVERNING SERVICE OF PROCESS (IT BEING UNDERSTOOD THAT NOTHING IN THIS SECTION
10.12 SHALL BE DEEMED TO PREVENT EITHER PARTY FROM SEEKING TO REMOVE ANY ACTION
TO A FEDERAL COURT IN NEW YORK, NEW YORK); (C) AGREE TO WAIVE TO THE FULL EXTENT
PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH
LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT FORUM; AND
(D) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF EITHER PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

10.13 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.13.

10.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

10.15 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, the language shall be construed as mutually chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against either party. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

10.16 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

          MAYCO (ALABAMA), LLC

By:
  /s/   Stuart Schwartz
 
       



    Name: Stuart Schwartz
Title: Vice President

          METALICO ALABAMA REALTY, INC.

By: :
  /s/   Michael J. Drury
 
       



    Name: Michael J. Drury
Title: President

